Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. _______________


 LILA BRENNAN,

               Plaintiff,

                            v.


  BIOSCRIP, INC., R. CARTER PATE,
  DANIEL E. GREENLEAF, MICHAEL G.
  BRONFEIN,   DAVID  W.   GOLDING,
  STEVEN NEUMANN,     MICHAEL S.
  GOLDSTEIN, and CHRISTOPHER S.
  SHACKELTON,

               Defendants.



            COMPLAINT FOR VIOLATION OF SECTIONS 14(a) AND 20(a) OF
                   THE SECURITIES EXCHANGE ACT OF 1934



        Plaintiff Lila Brennan (“Plaintiff’) by her undersigned attorneys, for this complaint

  against defendants, alleges upon personal knowledge with respect to herself, and upon

  information and belief based upon, inter alia, the investigation of counsel, as to all other

  allegations herein, as follows:

                                    NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against BioScrip, Inc., a Delaware corporation

(“BioScrip” or the “Company”)         and the members of the Company’s board of directors

(collectively referred to as the “Board” or the “Individual Defendants” and, together with BioScrip,

the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act


                                                 1
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 2 of 14




of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities

and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise

in connection with the proposed merger of BioScrip with HC Group Holdings II, Inc. (“Option

Care’’) and HC Group Holdings I, LLC (“Omega Parent”) (the “Proposed Transaction”).

       2.      On March 14, 2019, BioScrip entered into an agreement and plan of merger (the

“Merger Agreement”), pursuant to which Option Care will acquire BioScrip. The transaction will

result in all shares of Option Care’s Common Stock cancelled and convered into the right of

Omega Parent to receive 542,262,567 shares of BioScrip’s Common Stock. Following the close

of the Proposed Transaction, Omega Parent will own roughly 79.5% of the issued and outstanding

shares of the combined company. In addition, Omega Parent will receive 28, 193, 428.41 of

BioScrip Common Stock.

       3.      On June 26, 2019, in order to convince BioScrip public common shareholders to

vote in favor of the Proposed Transaction, the Defendants authorized the filing of a materially

incomplete and misleading Definitive Proxy Statement (the “Proxy Statement”) with the SEC, in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections for BioScrip; (ii) valuation analyses performed by the

company’s primary financial advisor, Moelis & Company (“Moelis”); (iii) details regarding the

involvement of the company’s secondary financial advisor, Jefferies LLC (“Jefferies’’) in regards

to the Proposed transaction.

       5.      The special meeting of the Company’s shareholders to vote on the Proposed

Transaction will be held on August 2, 2019. It is therefore imperative that the material information

that has been omitted from the Proxy is disclosed prior to a special meeting of BioScrip’s



                                                 2
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 3 of 14




shareholders to vote on the Proposed Transaction so Plaintiff can properly exercise her corporate

voting rights.

        6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to BioScrip’s

public common shareholders sufficiently in advance of the upcoming shareholder vote or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                    JURISDICTION AND VENUE

        7.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

        8.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice

        9.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because; (i) Defendants are found or are inhabitants or transact

business in this District; (ii) the conduct at issue had an effect in this District; and (iii) Defendants

have received substantial compensation via BioScrip by doing business through, with and for

BioScrip which is heaquartered in this District.



                                                   3
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 4 of 14




                                            PARTIES

       10.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of BioScrip stock.

       11.     Defendant BioScrip is a public company incorporated under the laws of Delaware

with principal executive offices located at 1600 Broadway, Suite 700, Denver, Colorado.

BioScrip’s common stock is traded on the New York Stock Exchange under the ticker symbol

“BIOS.”

       12.     Defendant R. Carter Pate is, and has been at all relevant times, a director of the

Company and Executive Chairman of the Board.

       13.     Defendant Daniel E. Greenleaf is, and has been at all relevant times, a director of

the Company and its President and Chief Executive Officer.

       14.     Defendant Michael G. Bronfein is, and has been at all relevant times, a director of

the Company.

       15.     Defendant David W. Golding is, and has been at all relevant times, a director of the

Company.

       16.     Defendant Michael S. Goldstein is, and has been at all relevant times, a director of

the Company.

       17.     Defendant Steven Neumann is, and has been at all relevant times, a director of the

Company.

       18.     Defendant Christopher S. Shackelton is, and has been at all relevant times, a

director of the Company.

       19.     The defendants identified in paragraphs 12 through 18 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with BioScrip, the



                                                4
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 5 of 14




“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       20.      BioScrip is a nationwide provider of infusion and home care management

solutions.   According to its website, BioScrip focuses on bringing sophisticated drugs and

healthcare directly into the homes of patients.

       21.      On March 14, 2019, the Board caused the Company to enter into a Merger

Agreement with Option Care. A Press Release stated the following:

                BioScrip, Inc. (NASDAQ: BIOS) (“BioScrip”) and Option Care
                Enterprises, Inc.      (“Option Care”), the nation’s largest independent
                providers of home and alternate treatment site infusion therapy services,
                today announced that they have entered into a definitive merger
                agreement. The combination is expected to create a leading independent
                provider with the national reach, comprehensive therapy offering and
                financial capacity to succeed in the attractive and growing home and
                alternate site infusion services segment of the $100 billion U.S. infusion
                market.

                Under the terms of the merger agreement, BioScrip will issue new shares
                to Option Care’s shareholder, which is owned by investment funds
                affiliated with Madison Dearborn Partners, LLC (“MDP”) and
                Walgreens Boots Alliance, Inc. (NASDAQ: WBA) (“WBA”), in an all-
                stock transaction. Upon completion of the transaction, MDP funds and
                WBA will beneficially own approximately 80% of the combined
                publicly traded company on a fully diluted basis, with current BioScrip
                shareholders holding the remainder. The combined company’s common
                stock will continue to be listed on the Nasdaq Global Market. The
                transaction has been unanimously approved by the boards of directors of
                both BioScrip and Option Care.

                The combined company will be led by Option Care Chief Executive
                Officer John Rademacher and Option Care Chief Financial Officer
                Mike Shapiro and will incorporate the best talent, processes and systems
                from both Option Care and BioScrip. It also will have a leading,
                independent clinical platform for delivering high-quality infusion
                therapy to more patients across the United States and providing superior
                outcomes for patients, payors and providers. BioScrip President and
                Chief Executive Officer Daniel E. Greenleaf will remain active in the

                                                  5
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 6 of 14




              combined company as a special advisor to its Board of Directors. In
              addition to Rademacher and Shapiro, the combined company’s
              leadership will draw from the experienced teams of both Option Care
              and BioScrip.

              The transaction, which is expected to be completed in the second half
              of 2019.

              In connection with the transaction, Jefferies LLC and Moelis &
              Company LLC are acting as joint financial advisors to BioScrip, and
              Gibson, Dunn & Crutcher LLP is serving as legal advisor. Goldman
              Sachs & Co. LLC and BofA Merrill Lynch are acting as financial
              advisors and Kirkland & Ellis LLP is acting as legal advisor to Option
              Care.

              In addition to Rademacher and Shapiro, the combined company’s
              leadership will draw from the experienced teams of both Option Care
              and BioScrip.

              The transaction, which is expected to be completed in the second half
              of 2019.

              In connection with the transaction, Jefferies LLC and Moelis &
              Company LLC are acting as joint financial advisors to BioScrip, and
              Gibson, Dunn & Crutcher LLP is serving as legal advisor. Goldman
              Sachs & Co. LLC and BofA Merrill Lynch are acting as financial
              advisors and Kirkland & Ellis LLP is acting as legal advisor to Option
              Care.

The Proxy Omits Material Information

       22.    On June 26, 2019, Defendants filed a materially incomplete and misleading Proxy

Statement with the SEC. The special meeting of BioScrip stockholders to vote on the Proposed

Transaction is forthcoming. The Individual Defendants were obligated to carefully review the

Proxy before it was filed with the SEC and disseminated to the Company’s shareholders to ensure

that it did not contain any material misrepresentations or omissions.       However, the Proxy

misrepresents or omits material information that is necessary for the Company’s shareholders to

make an informed voting decision in connection with the Proposed Transaction.

       23.    First, the Proxy fails to provide enough information regarding financial projections


                                               6
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 7 of 14




for the Company. In particular, the Proxy fails to disclose: (i) all line items used to calculate

Adjusted EBITDA; (ii) all line items used to calculate Pro Forma Adjusted EBITDA; (iii)all line

items used to calculate unlevered free-cash flow; and (iv) a reconciliation of all non-GAAP to

GAAP metrics.

       24.     Investors are concerned, perhaps above all else, with the projections and cash flows

of the companies in which they invest. Under sound corporate finance theory, the market value

of a company should be premised on the expected unlevered free cash flows of the corporation

Accordingly, the question that the Company’s shareholders need to answer in determining whether

to vote in favor of the Proposed Transaction is clear:         Is the Merger Consideration fair

compensation given BioScrip’s projected cash flows?          Without the line items underlying

BioScrip’s unlevered free cash flows the Company’s shareholders will not be able to properly

assess this critical question and evaluate the fairness of the Merger Consideration.

       25.     Second, the Proxy Statement omits material information regarding the analyses

performed by Moelis in regards to the transaction.

       26.     With respect to Moelis’s Discounted Cash Flow Analysis, the Proxy is also

materially misleading and incomplete because it fails to disclose (i) the inputs and assumptions

underlying the selection of the range of discount rates from 9.5% to 12.5%; (ii) the basis for

applying a range of multiples of 10.0x to 13.0x to terminal year Adjusted EBITDA and (iii) the

estimated projected net-operating losses used by Moelis in its calculations. See Proxy at 75-77.

       27.     With respect to Moelis’s Selected Publicly Traded Companies Analysis, Moelis

selected two groups of companies: a group involved with Multi-Site Medical Care and a group of

Home Health/Hospice Providers. It is not disclosed anywhere in the proxy however, how the

companies in either group were selected. Without the disclosure of the selection criteria used,



                                                 7
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 8 of 14




shareholders do not know whether the Moelis’s analysis actually shows BioScrip’s performance

relative to its actual industry “peers”.

        28.     These key inputs are material to BioScrip shareholders, and their omission renders

the summary of both Moelis’s Discounted Cash Flow Analysis and its Selected Publicly Traded

Companies Analysis is incomplete and misleading.          As one highly-respected law professor

explained regarding these crucial inputs, in a discounted cash flow analysis a banker takes

management’s forecasts, and then makes several key choices “each of which can significantly

affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576

(2006). Such choices include “the appropriate discount rate, and the terminal value…” Id. As

Professor Davidoff explains:

                There is substantial leeway to determine each of these, and any change
                can markedly affect the discounted cash flow value. For example, a
                change in the discount rate by one percent on a stream of cash flows in
                the billions of dollars can change the discounted cash flow value by tens
                if not hundreds of millions of dollars….This issue arises not only with a
                discounted cash flow analysis, but with each of the other valuation
                techniques. This dazzling variability makes it difficult to rely, compare,
                or analyze the valuations underlying a fairness opinion unless full
                disclosure is made of the various inputs in the valuation process, the
                weight assigned for each, and the rationale underlying these choices.
                The substantial discretion and lack of guidelines and standards also
                makes the process vulnerable to manipulation to arrive at the “right”
                answer for fairness. This raises a further dilemma in light of the
                conflicted nature of the investment banks who often provide these
                opinions.

        Id. at 1577-78 (emphasis added). Without the above-mentioned information, BioScrip’s

shareholders cannot evaluate for themselves the reliability of Moelis’s analyses, make a

meaningful determination of whether the implied equity value ranges reflect the true value of the

Company or was the result of an unreasonable judgment by Moelis, and make an informed decision

regarding whether to vote in favor of the Proposed Transaction.



                                                  8
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 9 of 14




          29.    Third, the Proxy Statement omits material information regarding the engagement of the

Company’s financial advisor, Jefferies, in regarding to the Proposed Transaction. The fee Jefferies will be

receiving is not disclosed. Even more troubling, Jefferie’s terms regarding a potential financing of the

Proposed Transaction and the fees involved therein are not disclosed either. Likewise, it is not disclosed

whether Jefferies has received compensation from the Company and/or Option Care for work done in the

past, and if so, how much.

          30.    Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

          31.    In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming shareholder vote concerning the

Proposed Transaction, Plaintiff will be unable to cast an informed vote regarding the Proposed

Transaction, and they are thus threatened with irreparable harm, warranting the injunctive relief

sought herein.

                                           COUNT I
                     (Against All Defendants for Violations of Section 14(a)
                              of the Exchange Act and Rule 14a-9)

          32.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          33.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

                                                    9
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 10 of 14




 section 78l of this title.” 15 U.S.C. § 78n(a)(1).

        34.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

 Act, provides that proxy communications shall not contain “any statement which, at the time and

 in the light of the circumstances under which it is made, is false or misleading with respect to any

 material fact, or which omits to state any material fact necessary in order to make the statements

 therein not false or misleading.” 17 C.F.R. § 240.14a-9.

        35.     The omission of information from a proxy will violate Section 14(a) and Rule 14a-

 9 if other SEC regulations specifically require disclosure of the omitted information.

        36.     Defendants have issued the Proxy with the intention of soliciting the Company’s

 common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

 reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

 regarding, amongst other things: (i) financial projections for BioScrip; (ii) valuation analyses

 performed by ’s financial advisor, Moelis; (iii) details regarding the involvement of the company’s

 secondary financial advisor, Jefferies in regards to the Proposed Transaction.

        37.     In so doing, Defendants made untrue statements of fact and/or omitted material

 facts necessary to make the statements made not misleading. Each of the Individual Defendants,

 by virtue of their roles as officers and/or directors, were aware of the omitted information but

 failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

 therefore negligent, as they had reasonable grounds to believe material facts existed that were

 misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

 to the Company’s shareholders although they could have done so without extraordinary effort.

        38.     The Individual Defendants knew or were negligent in not knowing that the Proxy

 is materially misleading and omits material facts that are necessary to render it not misleading.



                                                  10
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 11 of 14




 The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

 information identified above in connection with their decision to approve and recommend the

 Proposed Transaction; indeed, the Proxy states that Moelis reviewed and discussed its financial

 analyses with the Board, and further states that the Board considered the financial analyses

 provided by Moelis, as well as its fairness opinion and the assumptions made and matters

 considered in connection therewith. Further, the Individual Defendants were privy to and had

 knowledge of the projections for the Company and the details surrounding the process leading up

 to the signing of the Merger Agreement. The Individual Defendants knew or were negligent in

 not knowing that the material information identified above has been omitted from the Proxy,

 rendering the sections of the Proxy identified above to be materially incomplete and misleading.

 Indeed, the Individual Defendants were required to, separately, review Moelis’s analyses in

 connection with their receipt of the fairness opinions, question Moelis as to its derivation of

 fairness, and be particularly attentive to the procedures followed in preparing the Proxy and review

 it carefully before it was disseminated, to corroborate that there are no material misstatements or

 omissions.

        39.     The Individual Defendants were, at the very least, negligent in preparing and

 reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

 materially false or misleading statements or omitting a material fact constitutes negligence. The

 Individual Defendants were negligent in choosing to omit material information from the Proxy or

 failing to notice the material omissions in the Proxy upon reviewing it, which they were required

 to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

 involved in the process leading up to the signing of the Merger Agreement and preparation and

 review of the Company’s financial projections.



                                                  11
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 12 of 14




           40.   BioScrip is also deemed negligent as a result of the Individual Defendants’

 negligence in preparing and reviewing the Proxy.

           41.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

 will be deprived of their right to cast an informed vote if such misrepresentations and omissions

 are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only

 through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

 immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                            COUNT II
                       (Against the Individual Defendants for Violations of
                                Section 20(a) of the Exchange Act)

           42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

 herein.

           43.   The Individual Defendants acted as controlling persons of BioScrip within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

 officers and/or directors of BioScrip, and participation in and/or awareness of the Company’s

 operations and/or intimate knowledge of the incomplete and misleading statements contained in

 the Proxy filed with the SEC, they had the power to influence and control and did influence and

 control, directly or indirectly, the decision making of the Company, including the content and

 dissemination of the various statements that Plaintiff contends are materially incomplete and

 misleading.

           44.   Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

 shortly after these statements were issued and had the ability to prevent the issuance of the

 statements or cause the statements to be corrected.



                                                   12
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 13 of 14




        45.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

 the power to control or influence the particular transactions giving rise to the Exchange Act

 violations alleged herein, and exercised the same.           The Proxy contains the unanimous

 recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

 were thus directly involved in preparing this document.

        46.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

 Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

 Proxy purports to describe the various issues and information that the Individual Defendants

 reviewed and considered. The Individual Defendants participated in drafting and/or gave their

 input on the content of those descriptions.

        47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        48.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

 their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

 defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

 result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

        49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

 equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

 Defendants’ actions threaten to inflict.




                                                  13
Case 1:19-cv-01865-NYW Document 1 Filed 06/27/19 USDC Colorado Page 14 of 14




                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily enjoining Defendants and all persons acting in concert with them

 from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

 and until the Company discloses the material information discussed above which has been omitted

 from the Proxy;

        B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

 of their wrongdoing;

        C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

 attorneys’ and expert fees and expenses; and

        D.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.


  Dated: June 27, 2019                                 MONTEVERDE & ASSOCIATES PC


                                                 By:    /s/ Juan E. Monteverde
                                                       Juan E. Monteverde
                                                       The Empire State Building
                                                       350 Fifth Avenue, Suite 4405
                                                       New York, NY 10118
                                                       Tel:(212) 971-1341
                                                       Fax:(212) 202-7880
                                                       Email: jmonteverde@monteverdelaw.com

                                                       Attorneys for Plaintiff




                                                  14
